Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Light receiver, light projector, and photoelectric sensor comprising plural prism portions with surfaces for reflecting incident light toward and opposite direction to a collecting optical element--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a light receiver for receiving light projected from a light projector and collecting the received light on a light receiving fiber, among other features, comprising a prism surface on which a plurality of prism portions each having a triangular cross section are periodically formed in a direction inclined with respect to the light incident surface, wherein each prism portion includes a first surface that reflects light incident from the light incident surface toward a second optical element to be parallel to the light incident surface and a second surface that reflects the light incident from the light incident surface in a direction opposite to the second optical element.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Yamashita et al 4,824,205 disclose an optical system comprising a prism system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878